             Case 20-11177-KBO                 Doc 568-2           Filed 08/25/20            Page 1 of 1



                                                   EXHIBIT A

                            Grant Thornton Professionals’ Information

The following professionals worked on an engagement on a hourly fee basis.
Professional                  Title                  Group                             Hourly Rate Hours        Fees
Agarwala, Deepak              International Resource National Tax Office ‐ INDUS          220        7.8       1,705.00
Auclair, David B              Partner / Principal    National Tax Office                  815        0.7         570.50
Bank, Catherine Lindsey       Associate              TEP                                  290       43.7      12,673.00
Berezin, David L              Partner / Principal    Tax Reporting & Advisory             815       32.5      26,487.50
Berry, Michael                Senior Manager         M&A Tax Services                     695        3.0       2,085.00
Cavanaugh, Jennifer L         Partner / Principal    Professional Standards               815        1.0         815.00
Cordonnier, Caleb Michael     Senior Manager         National Tax Office                  695        0.3         208.50
Daniel, Russell               Partner / Principal    M&A Tax Services                     815        0.5         407.50
Dayton, Roderick P.           Senior Associate       Strategic Solutions                  350       26.9       9,415.00
Dee, Julie A                  Partner / Principal    Privately Held Business              815        1.7       1,385.50
Delfino, Lara                 Senior Associate       TEP                                  450       13.0       5,850.00
Eichinger, Jeffrey R          Senior Manager         SALT                                 695        0.5         347.50
Ensinger, Bethany L           Manager                Tax Reporting & Advisory             380        9.7       3,686.00
Farmer, David Arthur          Senior Associate       TEP                                  450        5.1       2,295.00
Fasel, William J.             Managing Director      Strategic Solutions                  650       37.7      24,505.00
Groberski, Scott E            Managing Director      SALT                                 760        1.5       1,140.00
Hruskocy, Adam                Senior Manager         SALT                                 348        2.9       1,009.20
Hughes, Laura Michael         Manager                M&A Tax Services                     610       26.9      16,409.00
Iles, Kevin                   Senior Associate       TEP                                  225       41.6       9,360.00
Jansen, Lauren Ziolo          Senior Manager         Tax Reporting & Advisory             435       22.3       9,700.50
Jansen, Lauren Ziolo          Senior Manager         Tax Reporting & Advisory             695       14.2       9,869.00
Joseph, Brandon M             Senior Manager         International Tax Services           695        2.2       1,529.00
Kang, Piljung                 Associate              TEP                                  145       22.0       3,190.00
Kay, Sharon A                 Partner / Principal    National Tax Office                  815        2.8       2,282.00
Kinsey, Joann Garnet          Senior Associate       TEP                                  450       30.0      13,500.00
Kiruba, Evangelin             International Resource National Tax Office ‐ INDUS          220       10.0       2,200.00
Kumar, Nithin                 International Resource National Tax Office ‐ INDUS          220        4.5         990.00
Patton, William Christopher   Associate              TEP                                  290        0.3          87.00
Pomis, Brian M                Partner / Principal    SALT                                 815        2.1       1,711.50
Ravi, Rajitha                 International Resource National Tax Office ‐ INDUS          220        6.0       1,320.00
Russell, Mckenna              Associate              TEP                                  290        0.5         145.00
Shi, Debbie Dingyi            Manager                Strategic Federal Tax Services       610       10.7       6,527.00
Shukla, Amith                 International Resource National Tax Office ‐ INDUS          220        5.0       1,100.00
Siamis, Lauren Marie          Senior Manager         Strategic Solutions                  575        2.0       1,150.00
Suttora, John C               Partner / Principal    National Tax Office                  815       33.2      27,058.00
Suttora, John C               Partner / Principal    National Tax Office                  510        2.2       1,122.00
Suttora, John C               Managing Director      National Tax Office                  760        1.6       1,216.00
Witherspoon, Sara             Associate              TEP                                  290        5.0       1,450.00
Yesnowitz, Jamie C            Partner / Principal    SALT                                 815        1.0         815.00
Total Hourly Fees                                                                                  434.6     207,316.20

The following professionals worked on an engagement on a fixed fee basis.
Professional                  Title                                                                  Hours       Fees
 Eichinger, Jeffrey R         Senior Manager       SALT                                               1.0         265.85
 Lucas‐Nihei, Jeffrey         Associate            TEP                                                3.4         890.61
 Stingley, Angela LeeHelena Senior Associate       TEP                                                1.8         478.54
Total Fixed Fees                                                                                       6.2      1,635.00

Total Fees                                                                                           440.7   208,951.20

*Note that some Professionals have provided services under multiple Scopes of Work at different hourly rates and as such
are listed multiple times.
